                Case 1:21-cv-01094-NRB Document 25 Filed 08/17/21 Page 1 of 1

                             012ÿ456726ÿ     489ÿ ÿÿ
                                    ÿÿÿÿ ÿ
                                          !"ÿ# $ÿ!"ÿ# $ÿ%&&&%ÿ
                                                '%(ÿ)*%ÿ
       ÿ                                     '+%)(ÿ,*&-.ÿ'/(ÿ
       ÿ
       ÿ        8/17/21
                                               123245ÿ667ÿ8986ÿ
                                                      ÿ
       :;ÿ<=ÿ
       ÿ
       >?3@ÿA@ÿB?CD?C?ÿ>E4F4ÿ
       GHI5FJÿK5?5F4ÿLI45CIM5ÿNE2C57ÿK@L@O@P@ÿ
       Q99ÿRF?CSÿK5@ÿ
       OFTÿPECU7ÿOFTÿPECUÿ6999Vÿ
       ÿ
       ÿ ÿ XYZÿ [\]^\_`ÿaY__Yb_^ÿcdÿeY]fgÿhf_b^ifjÿYkÿ^]dÿ
              ÿ ÿ lbcb]ÿmnkbfiÿofZÿ86pNqp69rsÿtOuBvÿ
       ÿ
       LF?CÿA2J3Fÿ>E4F4wÿ
       ÿ
              xyI4ÿEzzIMFÿCF{CF4FH54ÿRS?IH5IzzÿIHÿ5yI4ÿ|?55FC@ÿÿxyI4ÿ|?55FCÿI4ÿ4MyFJ2SFJÿzECÿ?ÿKF55SF|FH5ÿ
       NEHzFCFHMFÿEHÿ123245ÿ6r7ÿ8986@ÿ
              ÿ
              L2Fÿ5Eÿ|}ÿ~2C}ÿ5CI?SÿIHÿ5yFÿLOPÿ?HJÿE5yFCÿ|?55FC4ÿ5yI4ÿ|EH5y7ÿÿMEHzFCCFJÿTI5yÿJFzFH4Fÿ
       ME2H4FSÿ5EÿCF4MyFJ2SFÿ5yFÿKF55SF|FH5ÿNEHzFCFHMFÿzCE|ÿ123245ÿ6r7ÿ8986@ÿNE2H4FSÿy?4ÿ?3CFFJÿ5Eÿ
       r69867ÿD25ÿI4ÿMyFMUIH3ÿTI5yÿyI4ÿMSIFH5ÿ?4ÿ5Eÿ5yFÿzESSETIH3ÿ?S5FCH?5FÿJ?5F4wÿ
              ÿ
              6vÿKF{5F|DFCÿ7ÿ8986ÿ
                  ÿ
              8vÿKF{5F|DFCÿ697ÿ8986ÿECÿ
              ÿ
              vÿKF{5F|DFCÿ6s7ÿ8986@ÿ
              ÿ
              xyI4ÿI4ÿ|}ÿzIC45ÿCF2F45ÿ5Eÿ?J~E2CHÿ5yI4ÿNEHzFCFHMF@ÿ
              ÿ
              xy?HUIH3ÿ5yFÿNE2C5ÿ?HJÿME2H4FSÿzECÿ?55FH5IEHÿ5Eÿ5yI4ÿ|?55FC@ÿ
              ÿ
                                              ÿÿÿÿÿÿÿqFC}ÿ5C2S}ÿ}E2C47ÿ
                                              ÿÿÿÿÿÿ
                                              ÿÿÿÿÿÿÿAFzzCF}ÿBFH~?|IH7ÿ4@ÿ
Application GRANTED. The settlement conference currently scheduled for August 19, 2021, is hereby
ADJOURNED to September 14, 2021, at 2:15 p.m. All other provisions in the Court's Order Scheduling
Settlement Conference dated June 17, 2021 (Dkt. No. 22) remain in effect. SO ORDERED.



_______________________________
Barbara Moses
United States Magistrate Judge                         ÿ
August 17, 2021
